[Cite as Shipp v. Norton Outdoor Advertising, Inc., 2022-Ohio-216.]




                  IN THE COURT OF APPEALS
              FIRST APPELLATE DISTRICT OF OHIO
                   HAMILTON COUNTY, OHIO



JERRY L. SHIPP,                                    :     APPEAL NO. C-210150
                                                         TRIAL NO. A-1802632
and                                                :

CYNTHIA SHIPP,                                     :         O P I N I O N.

        Plaintiffs-Appellants,                     :

                                                   :
  VS.
                                                   :

NORTON                         OUTDOOR             :
ADVERTISING, INC.,
                                                   :
and
                                                   :
LAL PROPERTIES, LLC,

      Defendants-Appellees.                        :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: January 28, 2022


Phillips Law Firm, Inc., John H. Phillips and Kyle E. Hackett, for Plaintiffs-
Appellants,

Robbins, Kelly, Patterson & Tucker, LPA, Michael A. Galasso and Robert Ernst, for
Defendant-Appellee Norton Outdoor Advertising, Inc.,

Cors & Bassett, LLC, and Michael L. Gay, for Defendant-Appellee LAL Properties,
LLC.
                    OHIO FIRST DISTRICT COURT OF APPEALS




CROUSE, Presiding Judge.

       {¶1}   Plaintiffs-appellants Jerry and Cynthia Shipp (the “Shipps”) appeal the

judgment of the Hamilton County Court of Common Pleas, raising a sole assignment

of error for our review. The Shipps argue the trial court abused its discretion when it

denied the Shipps’ motion for class certification. For the following reasons, we hold

that the trial court did not abuse its discretion in denying class certification, and we

affirm its judgment.

                       Factual and Procedural Background

       {¶2}   At the center of this case are two, 14-feet-tall by 48-feet-wide LED-

billboards located at 130 West Ross Avenue in the Village of St. Bernard, Cincinnati,

Ohio. The billboards are positioned to face Interstate 75. They are owned by Norton

Outdoor Advertising, Inc., (“Norton”) while LAL Properties, LLC, (“LAL Properties”)

owns the land on which the billboards sit. The Shipps live on West Ross Avenue and

allege that the lights emitted from the color-changing billboards are a nuisance to

them and their neighbors. Specially, they note that the messages on the billboards

change every eight seconds, resulting in frequent flashes of light in the

neighborhood.

       {¶3}   Norton has maintained billboards on the site since the 1970s, but the

controversy was not sparked until 2018 when Norton converted the traditional

billboards to variable message LED-billboards.

       {¶4}   Shortly after the new billboards began operating, the Shipps filed a

class-action complaint and jury demand against Norton, LAL Properties, Flora




                                           2
                      OHIO FIRST DISTRICT COURT OF APPEALS




Byrnes,1 Leesman Lighting, LLC,2 and the Village of St. Bernard (“St. Bernard”). The

complaint brought claims for nuisance, trespass, and negligence against Norton, LAL

Properties, Byrnes, and Leesman Lighting, LLC. The complaint also alleged

violations of procedural and substantive due process under both the United States

and Ohio Constitutions against St. Bernard.

        {¶5}    On June 22, 2018, the Shipps voluntarily dismissed Leesman Lighting,

LLC. On June 28, 2018, St. Bernard removed the case to the United States District

Court for the Southern District of Ohio on the basis of federal-question jurisdiction.

Once there, the Shipps voluntarily dismissed St. Bernard, along with their trespass

claims. After unsuccessful attempts to settle the matter in federal court, the case was

remanded back to the Hamilton County Court of Common Pleas.

        {¶6}    Once back in state court, the remaining parties again attempted to

settle, but were not successful. Following that attempt, the Shipps moved for class

certification on October 16, 2019. They sought to certify the following class:

        All owners, renters, and occupants of residential property located

        within a Five Hundred (500) foot radius of Norton Outdoor

        Advertising, Inc.’s Two Electronic, Variable Message Billboards located

        at 130 West Ross Avenue, Village of St. Bernard from January 17,

        2018, onward.

        {¶7}    The trial court denied the Shipps’ motion to certify, finding that the

proposed class failed to satisfy Civ.R. 23(A) in that it lacked numerosity, typicality,



1 Byrnes was alleged in the complaint to own a parcel of property also located at 130 West Ross

Avenue, but she is no longer a party to the action.
2 Leesman Lighting, LLC, is a tenant of LAL Properties and operates a business with its principal

place of business at 130 West Ross Avenue.
                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS




commonality, and adequacy of representation. Finding none of these prerequisites to

be met, the court opted not to assess the proposed class under Civ.R. 23(B).

                       The proposed class lacks numerosity

       {¶8}    A trial court’s decision whether to grant class certification is reviewed

for an abuse of discretion. Robinson v. Johnston Coca-Cola Bottling Group, Inc., 153

Ohio App.3d 764, 2003-Ohio-4417, 796 N.E.2d 1, ¶ 4 (1st Dist.), citing Marks v. C.P.

Chem. Co., 31 Ohio St.3d 200, 509 N.E.2d 1249 (1987), first paragraph of the

syllabus. It is not an abuse of discretion where a reviewing court may have decided a

class-certification issue differently than a trial court. Robinson at ¶ 5 (explaining that

a trial court’s mandate to articulate its findings when deciding whether to certify a

class “discourages reversal on the ground that the appellate judges might have

decided differently had they been the original decision makers.”). Of course, “the

court’s discretion is not unlimited.” Id. at ¶ 4.

       {¶9}    Pursuant to Civ.R. 23, the trial court must find seven requirements to

be satisfied to grant class certification:

       (1) an identifiable class must exist and the definition of the class must

       be unambiguous;

       (2) the named representatives must be members of the class;

       (3) the class must be so numerous that joinder of all members is

       impractical;

       (4) there must be questions of law or fact common to the class;

       (5) the claims or defenses of the representative parties must be typical

       of the claims or defenses of the class;



                                             4
                     OHIO FIRST DISTRICT COURT OF APPEALS




       (6) the representative parties must fairly and adequately protect the

       interests of the class; and

       (7) one of the three Civ.R. 23(B) requirements must be satisfied.

Id. at ¶ 2, citing In re Consol. Mtge. Satisfaction Cases, 97 Ohio St.3d 465, 2002-

Ohio-6720, 780 N.E.2d 556, citing Warner v. Waste Mgt. Inc., 36 Ohio St.3d 91, 96-

98, 521 N.E.2d 1091 (1988). If a party fails to satisfy even one of the requirements,

class certification is not proper. Id.

       {¶10} Similarly, when reviewing a denial of class certification, we do not

need to address each finding made by the trial court. Rather, if we find that the trial

court acted within its discretion as to even a single requirement, we may affirm the

denial of class certification. See Brooks v. Personal Serv. Ins. Co., 1st Dist. Hamilton

No. C-980116, 1998 Ohio App. LEXIS 4923, *7 (Oct. 23, 1998) (“Because we hold

that there was no abuse of discretion with respect to the application of the

numerosity requirement, we do not address the trial court's findings relating to

commonality, typicality, or superiority, and we affirm the judgment of the trial

court.”); Adair v. Dayton Walther Corp., 2d Dist. Montgomery No. 13429, 1993 Ohio

App. LEXIS 573, *2 (Feb. 4, 1993) (“We are not required to pass specifically on each

of [the class action] tests if, with respect to but one, we affirm the judgment of the

trial court.”); MidFirst Bank v. Biller, 3d Dist. Seneca No. 13-10-13, 2010-Ohio-6067,

¶ 28 (finding typicality and commonality to be lacking and noting that “[b]ecause all

seven requirements must be met in order to grant class action certification, it is not

necessary to examine the other Civ.R. 23 requirements”).

       {¶11} In this case, we hold that the trial court did not abuse its discretion

when it found that the numerosity requirement was lacking. Civ.R. 23(A)(1) requires

                                           5
                   OHIO FIRST DISTRICT COURT OF APPEALS




a class to be “so numerous that joinder of all members is impracticable.” Numerosity

must be determined based on the facts of each case, though Ohio courts have

provided approximate ranges to guide the analysis. Warner at 97. In Warner, the

Ohio Supreme Court noted that greater than 40 members likely satisfies numerosity,

but less than 25 likely does not, and that a gray area exists between 25 and 40

members. Id., quoting Miller, An Overview of Federal Class Actions: Past, Present

and Future at 45 (2 Ed.1977). Moreover, “ ‘impracticability of joinder must be

positively shown, and cannot be speculative.’ ” Young v. Nationwide Mut. Ins. Co.,

693 F.3d 532, 541 (6th Cir.2012), quoting Golden v. City of Columbus, 404 F.3d 950,

966 (6th Cir.2005).

       {¶12} The Shipps proposed class includes 17 “residential structures.” Fifteen

of those structures are single-family homes, while two are multi-family residences.

Altogether, that equates to 23 residences. The Shipps argue that by assuming two

occupants per residence, their proposed class has at least 46 members.

       {¶13} While the Shipps correctly note that we may draw reasonable

inferences in determining class size, the only support they provide for their

proposition that two people per residence is a suitable approximation is a reference

to the 2010 United States Census which, they claim, found the average household

size in St. Bernard to be 2.2 people. Given that the proposed class includes only 23

residences within a 500 foot radius of the signs, it was not unreasonable for the trial

court to refuse to speculate as to the number of people per household, and to find

that it would not be difficult or inconvenient to identify and join all members of the

proposed class.



                                          6
                       OHIO FIRST DISTRICT COURT OF APPEALS




       {¶14} The trial court found, “[p]laintiffs actually defeat their own argument

by agreeing that the proposed class is easily identified and does not exceed seventeen

parcels of property, involving owners or tenants of those seventeen parcels. While

this limits the number and identifiability of potential plaintiffs, it likewise makes it

reasonable for any owner/tenant who feels they have a compensable claim to join the

pending litigation.”

       {¶15} The Shipps have not “positively shown” that joinder is impracticable.

See Young, 693 F.3d at 541. Rather, they have broadly alleged that the modest

incomes of some of the proposed class members may make joinder less practicable,

due to the high cost of individual lawsuits and the low recovery potential. This

speculation is not enough to satisfy Civ.R. 23(A)(1), particularly where the number of

proposed class members is already low. See id.

       {¶16} Based on the evidence before it, the trial court did not abuse its

discretion in finding that the proposed class did not meet the Civ.R. 23(A)(1)

numerosity requirement. We overrule the assignment of error and affirm the

decision of the trial court, and do not address the other requirements that the trial

court found to be lacking.

                                                                   Judgment affirmed.

WINKLER and BOCK JJ., concur.



Please note:

       The court has recorded its entry on the date of the release of this opinion




                                           7